Mr. Presiding Justice Barnes delivered the opinion of the court. 8. Libel and slander, § 64*—truth as a defense. Truth of the words published constitutes a sufficient defense only when the publication is with good motives and for justifiable ends. 9. Libel and slander, § 134*—evidence competent to prove meaning of words. In an action for libel, evidence to show that a person after reading the article withdrew money from the custody of plaintiff, explaining his conduct by stating how he interpreted the article, held competent to show the sense in which such person understood it. 10. Damages, § 175*—when evidence of pecuniary condition of parties admissible. In an action for libel, evidence is admissible to show the pecuniary circumstances of the defendants, if malice is shown'. 11. Libel and slander, § 155*—when verdict excessive. In an action for libel, a verdict in favor of plaintiff for twelve hundred dollars, held excessive.